DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in the application.
The amended Drawings are accepted, except as otherwise noted.
Drawings
4.	The Drawings are objected to because of the following informalities:
The Drawings are considered informal with handwritten characters, elements and/or features.  The Drawings also lack sufficient contrast and clarity (photographs, copies of photographs, and black and white photographs should be replaced with line drawings).
Appropriate correction is required.  See Standards for drawings below:
37 C.F.R. 1.84   Standards for drawings.
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
(b) Photographs.
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “saddle” must be shown (with an appropriate reference character correlated to this feature in the specification) or the feature(s) canceled from the claim(s).  The drawings also do not clearly show the claimed feature “movable portion coupled to the top surface of the board such that the movable portion is configured to move relative to a fixed portion of the board”; the drawings in Fig. 8A merely shows rollers [308] with plate [300] which serves as a seat but does not show how the plate [300] is coupled to the top surface of the board (the specification describes that the rollers [308] of sliding plate [300] engage a track or rails; however, not track or rails are shown in the figure.
6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the disclosed ‘saddle’ as described in the specification (with an appropriate reference character correlated to this feature in the specification).  In addition, no roller engaging track or rails are shown as are described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
7.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter may be entered.
8.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
9.	The disclosure is objected to because of the following informalities:
Drawing reference characters are not provided for all features in paragraphs 5 & 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
11.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US 6758709 B2).  Murphy discloses a watercraft (flying ski) [10] comprising: a board [12] having a top surface [14] and a bottom surface [16]; a hydrofoil [26] having a strut attached at the bottom surface of the board (Fig. 1); and a movable portion (plate) [36] coupled to the top surface of the board (plate [36] supports a foot binding assembly) such that the movable portion (plate) [36] is configured to move relative to a fixed portion of the board (fixable to adjustable sliding position longitudinally along a length of the board).  Foot binding assembly supports the feet of the rider and is considered a saddle inasmuch as an adjustable foot support on a surfboard can be considered a foot saddle (see prior art cited and not relied upon in paragraph 12 below).
Conclusion
12.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose watercrafts having boards, seats and/or hydrofoils. Woodstock discloses an adjustable foot support for a surfboard identified as a foot saddle. Gunter discloses a longitudinally adjustable saddle seat to allow for adjustment of trim for a watercraft.  Norman and Wood disclose pedestal saddle seats.  Woolley discloses a pedestal seat and hydrofoil.  Czarnowski discloses a bicycle type saddle seat.  Murphy discloses a seat and a hydrofoil.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
14.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/15/2022